DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 12/01/2021, claim 2 has been cancelled.  Claims 6-9 and 13 have been cancelled in a previous communication.  Claims 1, 3-5, 10-12, and 14-23 are pending and under current examination.  
All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10-12, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record).

Serafini discloses a method of healing wounds by applying a gel containing 92 g sugar in a hydrogel material formed from 50 mL water and 2 g hydroxyethyl cellulose 
Serafini does not disclose a hydrogel composition composed of about 70% water and about 30 % glycerol and does not disclose that the wound is chronic/non-healing.

Experiment II shows that compositions used to treat groups B and C, containing sugarcane extract or sugarcane block (i.e. crystalized sugars from sugarcane) are markedly more effective in promoting wound re-epithelialization relative to a hydrogel only control (group A) or untreated control (group B).  See para 0041-0043 and Fig 4.  Figure 4 (see B, sugarcane extract vs. C sugarcane block) shows the composition containing sugarcane block (i.e. a plant extract wherein the sugar component is crystalized due to boiling away of the water and contains 75-85% crystalized sucrose 6-15% crystalized fructose; 00029) is more effective in promoting wound re-epithelialization than the composition containing the sugarcane extract (i.e. a sugarcane extract from which water has not been removed).  
Dentsman discloses further that compositions according to their invention containing the sugarcane block are most effective in an experiment analyzing antibacterial efficacy of various wound treatments; see 0058 which states “the wound treatment compound described in Example I had the lowest PA [Pseudomonas aeruginosa] counts”.  The examiner notes that the composition according to Example I is a hydrogel containing sugarcane block, water, and hydroxyethyl cellulose.  In example IV, this is compared to various controls as described in para 0055, including an extract, and a hydrogel from which the sugarcane block is absent.  This experiment shows that compositions containing sugarcane block (treatment group C, i.e. a plant extract wherein the sugar component is crystalized due to boiling away of the water and contains 75-85% sucrose 6-15% fructose; see 00029) is more effective in reducing the presence of pathogenic microorganisms than a composition containing sugarcane extract that has not been crystalized (treatment group B, as described in 0055).  
Thus, in view of Serafini and Dentsman, one of skill in the art would recognize that hydrogel compositions containing sugar and, in view of Serafini, particularly containing a hydrogel biomaterial and sugar at an approximately 1:1 vol/vol ratio are effective at promoting wound healing, and are effective at promoting wound re-epithelialization and have an anti-bacterial effect.  Moreover, as noted above, one having ordinary skill in the art would recognize that the sugarcane block (i.e. crystalized sugar derived from sugarcane extract) disclosed by Dentsman also causes a marked reduction in bacterial infection in wounds relative to untreated control, a hydrogel control, a control containing the antibacterial agent mupirocin, and a composition containing sugarcane extract (i.e. non-crystalized material extracted from sugarcane).   One having ordinary skill in the art at the effective filing date of the instant invention would have predicted that using a sugar-containing hydrogel having granulated table sugar would also be effective in treating chronic wounds because Dentsman discloses that sugar containing hydrogels can be used for this purpose.   

Dentsman discloses compositions comprising water in amounts ranging from 20-60% by weight relative to the total weight of the composition (para 0032).  While the numerical range is less than the value recited in instant claim 1 of 70%, the examiner notes that the percentages disclosed by Dentsman include the amount of sugarcane extract in the composition, whereas the instant claims recite a limitation on the amount of water in the hydrogel biomaterial component only.  If the percentage of sugarcane extract is excluded from the quantities disclosed by Dentsman at para 0032, it is clear that Dentsman also discloses hydrogels containing water in a range that embraces the amount of water required by instant claim 1.  It is noted that Dentsman discloses an embodiment in which glycerin (i.e. glycerol) is contained in amounts lower than required by instant claim 1 (para 0032 discloses using glycerol at about 0-3% by weight relative to the total weight of the composition); however using higher amounts of glycerol in compositions for wound healing was known in the art: 
Junginger discloses using glycerol in amounts up to 30% by weight (para 0040) in hydrogel compositions for wound healing (title).
prima facie obvious to use higher amounts of glycerol than those disclosed by Dentsman in an embodiment, at least up to 30%, because one of ordinary skill in the art would recognize such compositions as suitable for wound treatment.  See MPEP 2144.07.
As noted above, Serafini discloses a hydrogel containing hydroxyethyl cellulose and water and Dentsman discloses that the hydrogel may contain hydroxyethyl cellulose and glycerin (i.e. glycerol; para 0032) but is silent with respect to including allantoin or sodium lactate in the composition.
Risse discloses that both allantoin and sodium lactate were known as wound healing agents (para 0027).
It would have been prima facie obvious to add allantoin and sodium lactate to the wound healing hydrogel disclosed by Dentsman because these agents were known at the time the instant invention was filed to serve the same purpose.  See MPEP 2144.06.  
With regard to instant claims 1 and 10, the composition is applied topically (para 0038 discloses cleaning the wounds followed by applying the composition to the wound).  
With regard to the intended outcomes recited in instant claims 1 and 3-5, Serafini discloses improved development of granulation tissue and reduced bacterial infection and Dentsman discloses that percent wound closure is greater in the compositions containing sugarcane block than in compositions from which the sugarcane block is absent.  Finally, Dentsman discloses effective treatment of the wounds (para 0039) and with regard to claims 1 and 3-5, example II and Fig 4 show re-epithelization in 
With regard to instant claim 11, Dentsman discloses applying the composition to the wound followed by application of a wound covering (0038).  It would have been prima facie obvious to design the treatment protocol such that the composition was applied using a wound dressing that had the composition contained thereon rather than the stepwise protocol disclosed by Dentsman in example 1.  The skilled Artisan would have been motivated to do so in order to simplify the application procedure.  One of ordinary skill in the art would have had a reasonable expectation of success because this would merely require applying the composition to any wound dressing known in the art.  See also para 0032 of Dentsman, which discloses applying the composition with any dressing known in the art.  
With regard to instant claim 12, Dentsman discloses using a film dressing (0033).
With regards to instant claims 15-17, Dentsman discloses that the compositions may contain copper (para 0029), therefore it would have been prima facie obvious to include this in the composition used to treat the chronic wound.  Kato discloses that copper (Cu) has antibiotic properties (see col 1, line 51-57).  Thus, Dentsman discloses including an antibiotic in the composition.  
With regard to claim 22, the treated wounds are clearly healing and the presence of pathogenic microorganisms is lowered therefore the examiner considers a method of treating a wound using Serafini’s or Dentsman’s composition to possess this intended outcome, particularly in view of the similarity of the claimed ingredients to those in the prior art as well as the known effect of sugar-containing hydrogels on wound healing 
With regard to claim 23, as noted above, the sugar-hydrogel compositions of Serafini/Dentsman kill microorganisms and accelerate re-epithelialization.  The examiner also notes that there is no degree of effect required by claim 23, thus, any amount of killing microorganisms and re-epithelialization falls within the scope of the claims.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Taylor et al.  (US 5,967,979; issue date: 10/19/1999; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to imaging the wound to measure change in wound area with a 3-dimensional camera system.  
Taylor discloses a wound measurement apparatus that can provide three dimensional features of a wound using camera system (abstract and e.g. col 8, lines 25-35).  
It would have been prima facie obvious to measure wound healing in the studies disclosed by Dentsman using a 3-dimensional imaging method including a camera such .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Gomer et al. (US 2006/0002938; publication date: 01/05/2006; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to including the growth factors recited in instant claim 18.
Gomer discloses that FGF was known as a wound healing factor at the time the instant invention was filed (see clam 22).
It would have been prima facie obvious to add FGF to the wound dressing disclosed by Dentsman because these two agents were known for the same purpose.  Please refer to MPEP 2144.06.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Velazquez et al. (US 2010/0272684; publication date: 10/28/2010; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to including adjunct therapy in the method. 
Velazquez discloses that hyperbaric oxygen therapy improves chronic dermal ulcers in diabetic patients (abstract, para 0046).  
It would have been prima facie obvious to co-treat the patients in the method disclosed by Dentsman with hyperbaric oxygen.  One of ordinary skill in the art would have been motivated to do so in order to increase the efficacy of treatment by employing multiple wound healing stimulants.  The skilled Artisan would have had a reasonable expectation of success because this would merely require adding in a step of exposing the wound to hyperbaric oxygen as disclosed by Velazquez.  

Response to Arguments
Applicant's arguments as well as the declaration, both filed 12/01/2021, have been fully considered but they are not persuasive.

On pages 10-12 of the remarks, Applicant cites the declaration of Dr. Aslam as establishing the criticality of the claimed ratio of sugar to hydrogel biomaterial.  Please refer to the “Response to Declaration” section below.

On page 12, Applicant argues that there is no reasonable expectation of success as required for an obviousness conclusion under 35 USC 103, citing Medichem S.A. V. Rolabo S.L.; quoting In re O’Farrell.  Applicant argues further that it makes no sense to rely on the purported solution to a problem from Chirife to solve a problem in Dentsman when that problem does not exist in Dentsman.  On page 13, Applicant further argues that the examiner’s conclusion that it would have been obvious to use granulated sugar in place of the sugarcane block disclosed by Dentsman because one of skill in the art would recognize such a composition would also be effective for wound healing is “a solution in search of a problem”.   Applicant continues to argue that one would not look to Chirife because Dentsman allegedly solves the problem of cost efficient, effective wound healing with the sugarcane extract (the examiner notes that Dentsman also discloses sugarcane block is superior to sugarcane extract).  Applicant argues that there is no reason to look to Chirife to modify Dentsman because Dentsman already states that it solves the problem of providing an effective, cost efficient wound healing product with sugarcane extract.
It is unclear how the case law regarding the requirement for a reasonable expectation of success under 35 USC 103 is applicable to the instant case.  The examiner notes that Chirife is no longer cited in the obviousness rejection; however, insomuch as Applicant’s arguments may be relevant to the new grounds of rejection set forth above, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would have predicted that a hydrogel containing sugar at a 1.16:1 ratio vol/vol and wherein the hydrogel component contains about 70% water, about 30% glycerol, as well as sodium lactate and allantoin (substances known to promote wound healing as of the effective filing date of the instant invention) would be much more effective for wound healing and prevention/treatment of bacterial growth than a hydrogel material from which the sugar is absent.  This is sufficient to establish a prima facie case of obviousness under 35 USC 103.  

On page 14, Applicant presents arguments against the combination of Dentsman with Chirife.  
These arguments are moot in view of the new grounds of rejection above where Chirife is no longer cited. 

On page 14, Applicant cites the prosecution history of Dentsman.
As noted in several previous Office actions, the prosecution history of the application from which the Dentsman disclosure was published is not admissible as evidence in the instant case.  Moreover, the examiner notes Applicant’s comment “Dentsman noted that ‘one of ordinary skill in the art would recognize that vitamins and Id., which implies that granulated sugar would actually cause a problem instead of solving it.” (Emphasis in original.)  This comment is entirely speculative and not persuasive for this reason.  

Response to Declaration:
On pages 4-5 Declarant states reasons as to why the 1:1 ratio of granulated sugar:hydrogel biomaterial is critical to the physical and clinical properties of the composition as claimed.  Declarant describes the sugar component as drawing water out of the wound and states that in the absence of the hydrogel component, the sugar even in form of a paste would be constantly diluted by the absorbed water which would make the composition runny.  Sugar is therefore not a practical solution because the sugar needs to be added multiple times a day for days.  The addition of a hydrogel component to the composition creates a water balance: it provides hydration and absorbs the extra water, therefore the 1:1 v/v ratio of sugar:hydrogel material is critical for the consistency of the composition, which is not runny or difficult to apply.  The composition, once applied, stays in place over the wound, is comfortable, and maintains a moist environment while limiting bacterial overgrowth.  
This argument is not persuasive because all of the features listed above are known properties of sugar containing hydrogels.  The showing of criticality of a claimed range may establish an invention is non-obvious over the prior art in the event that the claimed range is critical to some unexpectedly superior property.  Here, the ability of sugar to draw water from a wound was well known in the prior art, the ease of 

On page 5, Declarant argues that the hydrogel alone is too stiff a material but the stiffness of the hydrogel decreases with increased porosity.  The 1:1 ratio of sugar to hydrogel affects the stiffness because sugar is a porogen.  Declarant cites a publication by Ko as illustrating this principle.  Declarant states that the claimed 1:1 ratio of sugar to hydrogel material is critical to the morphology of the matrix formed in that it provides a matrix with pores that are just right for treating wounds, because the pores are neither too small nor too large. 
As noted above, the record fails to establish any unexpected results relative to the closest prior art, i.e. the known sugar containing hydrogels of Serafini and Dentsman.  Absent an unexpected result, e.g. data showing the instant invention having unexpectedly better than a sugar containing hydrogel having a sugar to hydrogel ratio of 1.16:1 v/v, the claims remain unpatentable under 35 USC 103.  Additionally, sucrose was known to form pores in hydrogels as of the effective filing date of the instant application.  See e.g. Zhang et al (Macromol. Raid Commun Vol 24, No. 7; publication year: 2003).

Conclusion
No claims are allowed.                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617